Case 1:20-cv-23114-BB Document 17 Entered on FLSD Docket 11/04/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-23114-BLOOM/Louis

 HARVEY C. BROOKS, III,

        Plaintiff,
 v.

 UNITED STATES DEPARTMENT OF
 VETERANS AFFAIRS,

       Defendant.
 ________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. Plaintiff filed

 this action on July 28, 2020, see ECF No. [1], generating a October 26, 2020, service deadline.

 See Fed. R. Civ. P. 4(m). On August 28, 2020, the Court entered an Order to File Proof of Service,

 ECF No. [10] (“Order”), noting that as of that date, a summons had not been issued as to Defendant

 and that “service has not been perfected or waived.” The Court also noted that Plaintiff had filed

 on July 28, 2020 a Notice of a Lawsuit and Request to Waive Service of a Summons, ECF No.

 [4]. In the Order, the Court cautioned Plaintiff that the “[f]ailure to effectuate service of a summons

 and the complaint on Defendant by the stated deadline will result in dismissal without prejudice

 and without further notice.”

        On August 31, 2020, Plaintiff filed a “Proof of Service,” ECF No. [11]; however, the filing

 stated that it “served” the Complaint, the Notice of a Lawsuit and Request to Waive Service of a

 Summons, but there was no accompanying signed waiver of service by Defendant nor a summons.

 The docket entry, moreover, reflects that no summons had been issued at that time. Id. On

 September 28, 2020, a summons was issued, ECF No. [12], and on October 13, 2020, Defendant

 filed its notice of appearance. ECF No. [13].
Case 1:20-cv-23114-BB Document 17 Entered on FLSD Docket 11/04/2020 Page 2 of 4

                                                             Case No. 20-cv-23114-BLOOM/Louis


        Based on the record, Plaintiff has not properly served Defendant pursuant to Rules 4(i) and

 4(c), Fed. R. Civ. P. (requiring that service on the United States be made by delivering a “copy of

 the summons and of the complaint” and that a “summons must be served with a copy of the

 complaint”). See also Marcus v. Postmaster Gen., U.S. Postal Serv. Se. Area, 461 F. App’x 820

 (11th Cir. 2011) (affirming dismissal of pro se complaint for failing to serve defendant in

 compliance with Rules 4(i) and 4(m) of the Federal Rules of Civil Procedure); Albra v. Advan,

 Inc., 490 F.3d 826, 829 (11th Cir. 2007) (holding that plaintiff failed to properly effect service

 where plaintiff “served [defendant] by mailing a copy of the summons without attaching a copy of

 the complaint” and explaining that “Federal Rule of Civil Procedure 4(c) provides that service of

 process shall be effected by serving a summons ‘together with a copy of the complaint. . . . within

 the time allowed under [Rule 4(m)] . . . by any person who is not a party and who is at least 18

 years of age.’ A defendant’s actual notice is not sufficient to cure defectively executed service.”)

 (emphasis in original; internal citation omitted). In fact, in the United States’ Scheduling Report

 and Discovery Plan, ECF No. [15] (“Scheduling Report”),1 it represents that it has conferred with

 Plaintiff “on numerous occasions” and explained to him that he “did not effect proper service of

 the summons and complaint” because he sent a complaint that “was not accompanied by a

 summons” to the United States Attorney’s Office. Id. at 1-2.

        As noted in the Order, Plaintiff’s failure to effectuate “service of a summons and the

 complaint” on Defendant by October 26, 2020 “will result in dismissal without prejudice and

 without further notice.” ECF No. [10]. Rule 4(m), moreover, directs that a court “must dismiss the

 action without prejudice against that defendant or order that service be made within a specified



 1
  In the Scheduling Report, Defendant requests that Plaintiff be given until November 16, 2020 to
 properly serve the United States, and Plaintiff requests that Defendant be given until December
 12, 2020 to file an answer or motion to dismiss. ECF No. [15] at 3.

                                                  2
Case 1:20-cv-23114-BB Document 17 Entered on FLSD Docket 11/04/2020 Page 3 of 4

                                                                Case No. 20-cv-23114-BLOOM/Louis


 time” if a defendant is not served within 90 days after the complaint is filed. Id. The Court,

 accordingly, is justified to dismiss this case without prejudice at this time. However, because

 Plaintiff is proceeding pro se, he has been in contact with Defendant (who has appeared and

 submitted filings), and Defendant has not argued that it has been prejudiced by Plaintiff’s actions,

 the Court concludes that Plaintiff shall be granted an extension to properly serve Defendant in

 accordance with Rule 4, Fed. R. Civ. P., and the Order. See Marcus, 461 F. App’x at 822

 (explaining that district court did not abuse its discretion in dismissing action for failure to properly

 serve defendant within time requirements of Rule 4(m) where court informed plaintiff that service

 was not in compliance with Rule 4(i) and it had granted a one month extension to properly perfect

 service even though plaintiff “never offered any good cause for extending the time for service of

 process”).

         Accordingly, it is ORDERED AND ADJUDGED as follows:

                 1. Plaintiff must serve Defendant in accordance with Rule 4, Fed. R. Civ. P., by

                     December 3, 2020.

                 2. Within seven (7) days of perfecting service upon Defendant or receipt of

                     Defendant’s executed waiver of service, Plaintiff shall file proof of such service

                     or waiver with the Court.

                 3. Failure to effectuate service of a summons and the complaint on Defendant by

                     the stated deadline will result in dismissal without prejudice and without further

                     notice.

                 4. Defendant shall answer or otherwise respond to the Complaint within sixty (60)

                     days of proper service of the Complaint.




                                                    3
Case 1:20-cv-23114-BB Document 17 Entered on FLSD Docket 11/04/2020 Page 4 of 4

                                                  Case No. 20-cv-23114-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on November 3, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                         4
